Citation Nr: 0523527	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a muscle injury, 
status post shell fragment wound to the right leg with 
retained fragments, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a status post 
shell fragment wound to the left ankle, currently rated as 10 
percent disabling. 
  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Reno, Nevada, (hereinafter RO).  

In April 2004, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Board 
Member was located in Washington, D.C., and the veteran was 
located at the RO. 

REMAND

Documents on file received in July 2005 indicate that the 
veteran has filed for benefits with the Social Security 
Administration (SSA).  As such, while the Board regrets the 
additional delay in the adjudication of the veteran's claim, 
the case must be remanded to obtain any administrative 
decision by the SSA that may have been issued and the 
underlying medical records that may have been used in 
processing the veteran's claim for SSA benefits.  See Voerth 
v. West, 13 Vet. App. 117, 121, (1999), (holding that duty to 
assist, then under 38 U.S.C. § 5107(a), the predecessor duty-
to-assist authority prior to enactment of section 5103(a), 
includes "the responsibility of VA to obtain any relevant 
records from the [SSA]"); Baker v. West, 11 Vet. App. 163, 
169 (1998) (holding that when VA is put on notice of SSA 
records prior to issuance of final decision, the Board must 
seek to obtain records pursuant to section 5107(a) duty to 
assist); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (concluding that VA 
had duty to obtain SSA records when it had actual notice that 
the veteran was receiving SSA benefits).

Turning to an additional matter, at the veteran's April 2004 
hearing, he referred to recent treatment for the service-
connected disabilities by VA, some as recently as the day 
before this hearing.  He also testified that he was going to 
be referred for additional testing, to include X-rays of his 
legs and blood testing, by VA.  As such, and in light of the 
necessary development discussed above, the Board concludes 
that the RO upon remand must ensure that any recent pertinent 
VA treatment records are obtained in order to comply with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should obtain any VA clinical 
records pertaining to treatment for the 
veteran's shell fragment wounds to the 
right leg and left ankle from the VA 
medical facility in Las Vegas, Nevada 
from 2001 to the present.  

2.  The RO should contact the SSA and 
request that it provide documentation of 
any award of SSA benefits on the 
veteran's behalf and copies of all 
records developed in association with any 
such award.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
this readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

